Citation Nr: 1450477	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C. § 1318.  

3.  Entitlement increased DIC benefits due to the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Rebecca H. Fischer, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  He died in August 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claims for service connection for the cause of the Veteran's death, DIC benefits pursuant to 38 U.S.C.A. § 1318, and increased DIC benefits due to the need for aid and attendance benefits.

The appellant testified at a videoconference hearing before a Veterans Law Judge (VLJ) in August 20014.  A transcript of the hearing is of record and associated with the Veteran's Virtual VA eFolder

In 2010, the appellant's claims were transferred from the Nashville, Tennessee, RO to the St. Petersburg, Florida, RO.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in August 2008 from severe upper gastrointestinal bleed due to or as a consequence of myelodysplasia.  

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), rated as 100 percent disabling.  

3.  The competent and credible evidence demonstrates that myelodysplasia, the cause of the Veteran's death, was due to exposure to Agent Orange in service.   

4.  The Veteran was not entitled to receive a 100 percent disability rating prior to May 9, 2000.  

5.  The competent, credible, and probative evidence of record indicates that the appellant, the surviving spouse of the Veteran, requires aid and attendance of another person demonstrated by an inability to care for her daily personal needs or protect herself from the hazards and dangers of her daily environment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.309, 3.312(a) (2014).

2.  The appellant's claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2014).

3.  The criteria for increased DIC benefits due to the need for aid and attendance have been met.  38 U.S.C.A. § 1311(c); 38 C.F.R. § 3.351(a)(3) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or assist, such error was harmless and need not be further considered.  

Service Connection for the Cause of the Veteran's Death

 In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310;
38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service- connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the veteran's death should have been service connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

To establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

If at least one of the diseases deemed chronic for VA purposes, to include malignant tumors, becomes manifest to a degree of 10 percent or more during the one-year period immediately following a veteran's separation from service, the condition may be presumed to have been incurred in service, notwithstanding that there is no inservice record of the disorder.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As is relevant here, if a veteran was exposed to an herbicide agent during active military service, the following diseases shall be service connected, subject to the requirements of 38 C.F.R. § 3.307(a), even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran died in August 2008.  According to his death certificate, the immediate cause of death was upper GI bleed due to or as a consequence of myelodysplasia.  At the time of his death, the Veteran was service connected for PTSD, rated as 100 percent disabling, effective from May 2000.  

It is the appellant's primary contention that the Veteran's exposure to Agent Orange while on active duty led to his myelodysplasia and ultimately caused his death.   

 First, regarding exposure to Agent Orange, the Veteran's DD-214 indicates receipt of the Vietnam Service Medal, and Vietnam Campaign Medal with device.  The record shows that he served one year in the Republic of Vietnam.   Such establishes that he is presumed to have been exposed to Agent Orange while on active duty, and that he would be entitled to the presumption of service connection for any of the above listed diseases.  

Myelodysplasia or any myeloproliferative disorders is not one of the disorders that may be presumptively related to exposure to Agent Orange.  Moreover, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Based on the foregoing, service connection for the cause of the Veteran's death on a presumptive basis is not warranted.  

Next, where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown.  

Service treatment records (STRs) do not reflect treatment or diagnoses related to myelodysplasia.  Post-service evidence does not reflect symptomatology associated with myelodysplasia for many decades following separation from service.  Specifically, the Veteran was not diagnosed with myelodysplasia until 2006, 37 years after service.  

The appellant's attorney presented argument and additional evidence on behalf of the appellant's claim in August 2014.  The appellant, who is totally disabled as a result of amyotrophic lateral sclerosis (ALS) or Lou Gehrig's disease, was unable to attend the hearing to present testimony in this regard.  

However, an August 2014 medical opinion from T.S., ACNS-BC, ADCN, Tennessee Plateau Oncology, was submitted to VA on behalf of the appellant's claim.  Along with this opinion, the medical evidence of treatment of the Veteran was submitted.  The statement indicated that the Veteran was treated by T.S. and D.D., MD for an atypical myeloproliferative disorder in 2008.  He passed away suddenly from an internal hemorrhage after receiving 4 months of hypomethylating chemotherapy in preparation for a bone marrow transplant.  T.S. indicated that myeloproliferative disorders (MPD) fall into a continuum classification of myelodysplastic syndromes (MDS) and are considered bone marrow neoplasms which are at risk of evolving into acute leukemia.  The Veteran's histology (the cellular presentation of his bone marrow) was considered one that placed him at high risk of progression to leukemia.  The herbicide, Agent Orange, to which the Veteran was exposed during the Vietnam War, had a variety of chemical variants, including those containing benzene and dioxins, known to place those exposed at risk of these acquired insults to the DNA, leading to cancers and other neoplasms.  While an individual may have multiple insults to the DNA leading to a given cancer, it is felt that the Veteran's exposure to Agent Orange played an important role in the development of this atypical MPD.  While the list of Agent Orange associated diseases does not include MDS/MPD, numerous hematological diseases are included in the presumptive list.  From a clinical standpoint, it was opined that the Veteran's exposure to the carcinogenic agents contained in Agent Orange played a key role in his developing this fatal condition.  

Other private medical evidence is of record.  However, there is no other competent and credible evidence of record, which is contrary to the findings presented by T.S. in August 2014.  As the medical opinion evidence clearly indicates that the Veteran's atypical myelodysplasia was caused as a result of exposure to Agent Orange in service, and this ultimately was the cause of the Veteran's death, service connection for the cause of the Veteran's death is warranted.   


DIC under 38 U.S.C.A. § 1318 

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA DIC.  See, generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).  

Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).  

Increased DIC benefits based on Aid and Attendance

 The appellant asserts that she is entitled to increased DIC benefits because she is in need of regular aid and attendance due to various disabilities.  

VA shall pay to a surviving spouse in receipt of DIC benefits, increased DIC by reason of being in need of aid and attendance.  See 38 U.S.C.A. § 1311(c); 38 C.F.R. § 3.351(a)(3).  

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The surviving spouse will be considered in need of regular aid and attendance if she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or, (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(b), (c).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  

In support of her claim, the appellant has asserted that she requires the aid and attendance of another person.   

In August 2014, a statement was received from D.F.N, MD in support of the appellant's claim.  Dr. D.F.N. stated that the appellant is under his care and that at the present time, she has ALS; spinal stenosis, cervical region; acute respiratory disorder; history of tracheostomy; diabetes mellitus; benign hypertension; gastroesophageal reflux disorder (GERD); mixed hyperlipidemia disorder; hypothyroidism; asthma; sepsis; and a personal history of embolism.  Dr. D.F.N. stated that the appellant is 100 percent disabled and is incapable of performing activities of daily living.  The record also indicates that she has been in hospice care since January 2014.  

Based on the foregoing, the Board finds that the evidence of record establishes that the appellant is so helpless as to need regular aid and attendance.  In making this determination, the Board notes that the appellant has asserted and the record has shown, that she is unable to care for herself and is presently receiving hospice care.  While the lay statements submitted by the appellant in support of this claim are considered competent and credible evidence, the Board finds that the medical evidence of record, which was submitted by the appellant's treating physician, is the most competent, probative evidence of record with respect to whether the appellant requires the regular aid and attendance of another person.  There has been no evidence shown to the contrary.  

Based on the foregoing, the Board concludes that the criteria for increased DIC benefits for a surviving spouse based on the need for the regular aid and attendance of another person are met.  Therefore, increased DIC benefits for a surviving spouse based on the need of aid and attendance is warranted.   


ORDER

Service connection for the cause of the Veteran's death is granted.  

DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed as moot.  

Increased DIC benefits due to the need for aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.  



___________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


